Citation Nr: 0843898	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-38 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 until 
September 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from An October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim. 



FINDING OF FACT

The evidence does not show that the diagnosed PTSD is related 
to a confirmed stressor from the veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of  letters dated May, 
August and December 2006  to the veteran.  The letters 
advised the veteran that evidence showing that the PTSD 
disorder existed from service until the present time was 
needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letters further advised the veteran of the evidence in 
the claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  With respect to the Dingess 
requirements, in May 2006 the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating as well as notice of the type 
of evidence necessary to establish an effective date.  The 
elements for a claim of service connection were also provided 
to the veteran and are detailed below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service medical records (SMRs), and the 
private medical records (PMRs).  In addition, the veteran 
submitted lay statements in support of his claim.  

As will be discussed below, the claim is being denied on the 
basis that there is no verifiable stressor upon which to base 
an award of service connection for PTSD.  In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination.  While the veteran has already submitted 
private medical evidence showing that he suffers from PTSD 
related to claimed in-service stressors, he has failed to 
submit verifiable accounts of his claimed stressors even 
though he has been duly notified of this requirement and what 
type of evidence would fulfill such requirement.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service." 38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide a VA examination 
or to obtain an additional medical opinion.  Id. 

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for PTSD.  Specifically, the veteran contends, as 
indicated in the November 2006 Notice of Disagreement and 
statement, that his PTSD is related to active service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown,
9 Vet. App. 389 (1996). The United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor." 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Therefore, the 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  Corroboration does not 
require corroboration of every detail, including the 
veteran's personal participation in the identifying process. 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Turning to the relevant evidence of record, the veteran has a 
current diagnosis of PTSD as reflected by the October 2005 
private medical examination.  During the exam the veteran 
stated he began having nightmares, panic attacks and sweats 
after he experienced much death in Vietnam. 

The veteran has been diagnosed with PTSD.  The remaining 
question, therefore, is whether there is evidence of an in-
service stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  In order to 
grant service connection for PTSD evidence of an in-service 
stressor is needed.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  The veteran's participation in combat may be 
conceded if it is shown he was awarded citations indicating 
as much.  See BVA Adjudication Manual, M21-MR2, Part 
III.subpart iv.4.H.29.c    

When no such combat awards are in evidence, VA's General 
Counsel has held that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99. The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

In the present case, the veteran's Form DD 214 reflects his 
military occupational specialty was that of a light vehicle 
driver.  While the veteran's service in Vietnam is evident, 
there is no indication he was awarded any combat citations.  
Therefore, there is no evidence, other than the veteran's own 
statements, that he served in combat.  The veteran's lay 
statements, in and of themselves, are not sufficient proof of 
the claimed in-service stressor.  

Since the Board does not concede that the veteran engaged in 
combat, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  

In the October 2005 private medical exam, the veteran stated 
he had experienced much death and incoming attacks from the 
enemy as a truck driver in Vietnam.  In a November 2006 
stressor statement the veteran stated his buddies were 
wounded and killed during a firefight.  The veteran also 
stated that he was assigned to the 4th Battalion 21st Infantry 
at the time his buddies were involved in the firefight.  

In January 2007 the veteran submitted an additional statement 
that his buddies engaged in a firefight in Vietnam and that 
they were assigned to B Company 3rd Battalion 1st Infantry.  
In addition, the veteran submitted evidence that his buddy 
had his name upon the Vietnam Veteran's Wall Memorial.  

In February 2007, the veteran stated he was transporting 
ammunition to different units during a firefight and that he 
knew the men that were killed and wounded.  However, the 
evidence of record does not show that he was assigned to the 
same unit as his buddy that was killed in action.  

The claims file contains stressor memoranda dated in 
September 2006 and November 2007.  Both stressor memos 
indicated that there was insufficient information to 
determine if the veteran witnessed the firefights or the 
death of his buddy.  The information supplied was found 
insufficient to verify the claimed in-service stressor.  

The Board finds that there is simply a lack of corroborating 
evidence regarding the veteran's claimed stressors.  For 
example, the lay statements submitted by the veteran noted 
above, concerning the deaths of his buddy, were found 
insufficient to research the veteran's claim per U.S. Army & 
Joint Services Records Research Center (JSRRC) requirements.  
Specifically, the veteran's account of witnessing the death 
of his buddy did not reflect that they were assigned to the 
same unit during the date his buddy was killed in action.  
The veteran's other assertions of regularly coming under fire 
while driving from "LZ to LZ" are non-specific and vague.  
The veteran has repeatedly been requested by VA to submit 
more specific information concerning dates and locations of 
particular incidents, but he has not done so.  Without the 
requested information VA cannot attempt to verify claimed 
stressors.   

Although, as stated above, the VA examiner had diagnosed 
PTSD, the absence of a verifiable in-service stressor, a 
clinically correlated diagnosis of PTSD does not exist for VA 
compensation purposes.  

Thus, the veteran has a diagnosis of PTSD which relates the 
condition generally to the veteran's service.  However, 
service connection for PTSD requires credible evidence that 
the claimed in-service stressors actually occurred and 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2005). 

The Board reiterates that the veteran has been advised of the 
need to submit the necessary information in order to allow 
for stressor corroboration, but that such information has not 
been provided.  This information is necessary in order for 
the veteran to substantiate his claim.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the May, June and December 
2006 letters of the need to submit the requested evidence. 

Therefore, the preponderance of the evidence is against the 
veteran's claim, so the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Under the circumstances, the veteran's 
claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


